Citation Nr: 0814686	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  03-32 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Board remanded it in May 2004, 
and advanced it on the Board's docket.

In a January 2007 decision, the Board denied the veteran's 
claim for service connection for PTSD.  The veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  In December 2007, the Court issued an order which 
granted a Joint Motion of the parties, dated that same month, 
for remand and to vacate the Board's January 2007 decision.  
A copy of the motion and the Court's Order have been 
incorporated into the claims folder.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion noted that the Board had recognized that the 
veteran's service medical records and service personnel 
records were not complete as they were partially destroyed in 
a fire at the National Personnel Records Center.  However, 
the Joint Motion went on to note that the record did not 
indicate that the veteran was ever provided notice that he 
could submit alternative records.

The RO's attention is called to Daye v. Nicholson, 20 Vet. 
App. 512, 516 (2006) and Dixon v. Derwinski, 3 Vet. App. 261 
(1992) as to the requirement that VA advise claimants of 
alternate sources of evidence which may be utilized in cases 
where service records are missing.  A non-exhaustive list of 
documents that may be substituted for service medical records 
in this case includes: statements from service medical 
personnel, "buddy" certificates or affidavits, employment 
physical examinations, medical evidence from hospitals, 
clinics, and private physicians where a veteran may have 
sought treatment, especially soon after service discharge, 
letters written during service, photographs taken during 
service, pharmacy prescription records, and insurance 
examinations.  See VA Adjudication Procedure Manual, Manual 
M21-1MR, Part III, Subpart iii, 2.E.26 and 2.E.27 (December 
13, 2005). 

The Board also notes that in an August 2001 statement in 
support of claim the veteran reported that he had received 
treatment for a nervous condition for 30 years and he 
provided the names of several private doctors who had treated 
him for such.  No attempt has been made to obtain copies of 
the treatment records and these records should be requested.  
See 38 C.F.R. § 3.159(c)(1) (2007).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran authorization forms 
and request that he sign and return them 
after filling out the names and addresses 
of all medical providers who have treated 
him for a nervous disorder.  In 
particular this should include 
authorizations to obtain records from Dr. 
Hussian, Dr. Gerald Belue, Dr. Gary 
Banks, and Dr. Abernathy.  The RO should 
include in the claims file documentation 
of all attempts to obtain private medical 
records on behalf of the veteran.

2.  Request copies of all of the 
veteran's VA treatment records dated from 
June 2001 to present.

3.  The RO should notify the veteran that 
given the unavailability of his complete 
service medical records and service 
personnel records, he may submit 
alternative records to substantiate his 
claim, in accordance with Dixon and Daye, 
above and appropriate administrative 
provisions.

4.  Upon completion of the above 
requested development reconsider the 
veteran's claim.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



